Citation Nr: 1135918	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  04-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a bilateral foot disability.  





ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The appellant served on active duty from September 1979 to January 1980 and from March 1980 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a bilateral foot disability.  She contends that she was treated for foot pain during basic training, and that she was allowed to wear tennis shoes.  She states that her foot problems have continued unabated since that time.  The appellant filed the claim currently on appeal in September 2001.

This case has been remanded three times for additional development of the record - to verify the appellant's active service, to exhaust efforts to obtain her service treatment records, and to obtain medical opinions as to the etiology of any current foot disorder.  The appellant's service has now been verified.  Further, the RO has now exhausted all efforts to obtain her service treatment records and has entered a formal finding that additional service treatment records are unavailable for review.  

The October 2010 remand noted that private treatment records obtained in the initial development of the appellant's claim show that in October 2001, she reported pain in her left fifth toe and right ankle.  She was observed to manifest a small corn as well as a bursa on the left fifth toe.  Results of x-rays then taken were reported to reveal a small bony spur on the left fifth toe, but no ankle abnormalities.  The entry shows that the corn was debrided and the joint injected with Lidocaine and Dexamethasone.  A foot x-ray present in the claims file is dated in March 2002.  The appellant has also submitted a prescription for magnetic resonance imaging (MRI) of the right ankle in October 2001, but no report of that test is of record.  

The appellant has also submitted the sworn statements dated in 2002, 2004, and 2005 that, in aggregate, attest that the individuals knew the appellant all her life, remained in correspondence with her during her active service, knew her when she returned from active service, and had continued their relationship with her to the present.  The witnesses stated that the appellant told them about her foot condition throughout her 7 1/2 years of active service and that, since that time, they had observed that she continued to have difficulty with her feet.  That difficulty was described as swelling and an infection in her left foot (described by one individual as having pus visible), soaking and rubbing her feet, changing her footwear to get comfort or going barefoot, and taking leave from work to elevate her feet.  Both individuals attested to her receiving medical treatment after her discharge from active service, and one witness stated she drove the appellant to her doctor's appointments.  Those statements, with the appellant's own statements describing her foot problems and pain occurring during active service and continuing to the present, constitute lay evidence that may establish both the existence of a condition during service and post-service continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Pursuant to the Board's June 2006 remand, a VA compensation examination was obtained in July 2009.  The examiner stated that a foot disability could not be found and, therefore, an opinion as to its etiology could not be made.  The examiner noted that the appellant reported right ankle pain and foot problems, and described her foot problems as requiring her to cut out the lateral toe side of any shoes that she purchased.  However, the examiner observed that the appellant walked normally, putting weight equally on both feet.  The feet appeared normal, including the soles of the feet.  The examiner noted that the feet were not flat and demonstrated only a decreased arch.  However, no clinical tests were conducted.  

The examiner stated that the claims file had been reviewed and observed that there was no history of treatment for any foot disorder including orthotics, and that the examinations at entrance to and exit from active service did not document any foot disorder.  However, the examiner did not discuss the private medical records in the claims folder.  In particular, the examiner did not discuss the 2001 entry showing findings of a corn and bursa, or the clinical findings of a spur in the left 5th toe.  Nor did the examiner discuss the 2002 x-ray of record.  

The Board's December 2009 remand found the July 2009 examination to be inadequate for the purposes of adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim).  

Accordingly, the December 2009 remand indicated that another examination must be scheduled to obtain a medical opinion as to the nature, extent, and etiology of any bilateral foot disability found; the remand stated that a complete rationale must be provided for all opinions expressed.  Subsequently, a VA compensation examination was conducted in March 2010.  That examiner noted that the claims file, including the available service treatment records, had been reviewed.  The recorded clinical findings were essentially as had been reported previously.  The examiner diagnosed mild pes planus and opined that it was "at least as likely as not" that the disorder was related to service.  The examiner did not, however, provide any rationale for the opinion, as directed by the Board's remand.  Although the examiner stated that he reviewed the claims file, he stated that there were no x-rays to review.  However, the claims file contains original x-rays from 2002.  Additionally, the examiner failed to conduct x-rays in addition to his clinical examination to support his finding.  Further, although the opinion is favorable to the appellant, the missing rationale, the lack of indicated tests, and the lack of review of prior x-rays, renders the examination inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a medical examination it must ensure that the examination is adequate).  

Therefore, the case was again remanded in October 2010 to obtain an adequate examination, with a medical opinion as to the etiology of any bilateral foot disorder found.  

Another VA compensation examination was conducted in April 2011.  The examiner again noted the history of the appellant's foot complaints, essentially as set forth previously.  There was tenderness over the base of the great toe bilaterally and some painful motion, but no edema, weakness, or instability.  Mild bilateral pes planus was noted.  However, there were no calluses, breakdown, or unusual shoe wear, and there were no corns.  The Achilles tendons were aligned over the os calcis bilaterally.  The examiner stated that an x-ray of the appellant's feet in November 2010 showed mild degenerative change in both great toes; the report of that x-ray is not of record, however.  The examiner stated that she based her opinion on the appellant's history and physical examination, and on review the claims file and the electronic VA treatment records.  The examiner noted that the appellant's feet were normal on her separation examination and that she reported at the time of that examination that she had no foot problems.  The examiner stated that she could "find no confirmation in [the appellant's] [claims file] that she had any of these problems during active military service."  The examiner indicated that the bone spurs, corn, and bursa noted by a private podiatrist in October 2001 were more than a decade after the appellant's separation from service.  The examiner opined that the appellant's later complaints, including the mild pes planus found in March 2010  and the conditions found on the current examination, are less likely as not caused by or a result of her military service.  

The April 2011 examiner did not review and comment on the March 2001 foot x-rays, particularly in light of the reported x-rays in November 2010.  Additionally, however, the examiner failed to provide rationale for her opinion, as specifically directed in the October 2010 remand.  Finally, by stating that she could "find no confirmation in [the appellant's] [claims file] that she had any of these problems during active military service," the examiner apparently ignored the lay statements that corroborate the appellant's report of symptoms during service and thereafter, despite the Board's remand's direction that the lay statements must be considered.  The Board's October 2010 made clear that those lay statements, with the appellant's own statements describing her foot problems and pain occurring during active service and continuing to the present, constitute lay evidence that may establish both the existence of a condition during service and post-service continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 C.F.R. § 3.303(b), (d) (2010).  

Therefore, the missing rationale, the lack of review of prior x-rays, and the failure to consider the corroborative lay statements render the April 2010 VA compensation examination inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a medical examination it must ensure that the examination is adequate).  

In addition, the April 2011 examiner's statement that electronic treatment records were reviewed suggests that VA treatment records are available which are not in the claims file.  Similarly, the examiner's comment regarding x-rays of both of the appellant's feet in November 2010, for which no reports are of record, reflects treatment for her feet at that time.  Accordingly, the appellant must be asked to provide the names and addresses of the sources of such treatment.  Further, the appellant has submitted the report of a visit to a private emergency room in October 2005 for treatment of a problem with her right foot.  That evidence was not previously of record and the appellant did not waive RO consideration of the evidence.  Therefore, remand is required to give the RO opportunity to review that evidence.  See 38 C.F.R. § 20.1304 (2010).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for a bilateral foot disorder since her separation from service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, especially any records of VA treatment.  The RO must also obtain information regarding the prescribed MRI of the right ankle in 2001, and obtain the results of that MRI if it was conducted.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the above records, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Thereafter, the appellant must be afforded a VA examination to determine the nature, extent, and etiology of any bilateral foot disability, found.  All indicated tests and studies must be performed, to include x-rays of the feet.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, including the March 2002 foot x-rays, as well as the appellant's statements and other lay statements in the claims file, the examiner must state whether any foot disorder found is related to the appellant's military service.  For purposes of this examination/opinion request, the examiner is directed to assume, based on the evidence currently of record, that the appellant expressed complaints regarding her feet both during service and continually since her separation from service.  The examiner must also provide an opinion as to whether the findings of bony spur, corn, and bursa on the left 5th toe found in October 2001, and the mild pes planus found in March 2010, are related to the appellant's military service.  A complete rationale must be provided for all opinions expressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  The RO must notify the appellant that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2010).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the appellant's claim for service connection for a bilateral foot disability with application of all appropriate laws and regulations, including appropriate consideration of lay witness statements, and consideration of any additional information obtained as a result of this remand.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the appellant, and she must be provided an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


